DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.


Status of the Claims
This action is in response to papers filed 01/13/2022 in which claims 4-10 were canceled; claims 1 and 11 were withdrawn; and claims 2 and 3 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 2-3 and 12-15 are under examination.




Maintained-Modified Rejection
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 2-3 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawano et al (13 May 2004; US 2004/0092582 A1; previous cited) in view of Kajino et al (15 March 2007; US 2007/0060623 A1; previously cited) and Fukuta et al (13 February 2001; US 6,187,340 B1; previously cited). 
Regarding claim 2, Kawano teaches a solid pharmaceutical dosage form comprising a drug containing an amino group or imino group, PEG 6000, titanium oxide and organic acids such as fumaric acid ([1072], [1073], [1075], [1076], [1094], [1098], [1118], [1127], [1129], [4191], [4192] and Example 4; claim 4). Kawano teaches the dosage form can be prepared as a drug-containing core preparation wherein the core contains the drug (active ingredient) and stabilizer such as fumaric acid ([1124] and [1127]). Kawano teaches fumaric acid can be part of the core or a coating layer which coats the core ([1124], [1127]-[1136]). Kawano teaches the preparation of the core contains organic acids such as fumaric acid as a stabilizer or protective material ([1127] and [1129]). Kawano teaches the organic acid such as fumaric acid can be present in an amount of about 1% to 15% (w/w), preferably about 2 to about 8% (w/w) based on a core ([1129]).  Kawano teaches the dosage form further contains crystalline cellulose ([1079], [1126], [1128], [1140] and [1150]).
It would have been obvious to one of ordinary skill in the art to routinely optimize the content organic acid such fumaric acid in the core of the dosage form of Kawano to a content as claimed and produce the claimed invention. One of ordinary skill in the art 
However, Kawano does not teach the 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as the active ingredient (drug) of claim 2.
Regarding the active ingredient of claim 2, Kajino teaches a solid pharmaceutical composition comprising 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-
It would have been obvious to one of ordinary skill in the art to substitute the 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as taught in Kajino as the active ingredient in the solid dosage form of Kawano, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because the active ingredients of Kawano and Kajino are commonly drawn to drugs having an amino group or an imino group, and Fukuta taught that solid dosage forms such as that of Kawano and Kajino containing titanium oxide and plasticizer such as PEG in the coating layer that is coated on the active ingredient are advantageously suitable for drugs having an amino group or an imino group due to their susceptibility to decomposition when exposed to UV rays/free radicals, as the coating layer provide a stabilized dosage form containing the drug having an amino group or an imino group, and such coating layer protects the drug from light (i.e., UV rays or heat), thereby providing a dosage form that is excellent in storage stability (Fukuta: abstract; column 2; column 3, lines 53-59; column 6, lines 35-end; columns 7 and 8; column 9, lines 15-22; column 14, lines 59-61; and column 16, lines 60-end). Thus, an ordinary artisan provided the guidance from Fukuta would have reasonable suggestion or motivation for substituting the (2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-
Regarding claim 3, as discussed above, Kajino teaches polyethylene glycol (PEG) as the plasticizer ([0153]), and Fukuta teaches the one of the preferred PEG is PEG 6000 (Fukuta: column 4, lines 45-50; Example 1).
Regarding claims 12-15, Kawano teaches the organic acid such as fumaric acid can be present in an amount of about 1% to 15% (w/w), preferably about 2% to about 8% (w/w) based on a core ([1129]). As discussed above, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the content of fumaric acid in the core of the solid preparation would have been obvious at the time of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
Applicant argues that there was a problem specific to 1-[5-(2-fluoropheny1)-1-(pyridin-3- ylsulfonyl)-1H-pyrrol-3-yl]-N-methylmethanamine (compound A’) containing preparations, and the claimed invention solved this problem by adding a chain organic acid (fumaric acid) yet using the light shielding effect of TiO2. Applicant alleged that none of the cited prior arts has been shown to disclose, teach or suggest the claimed solid preparation having improved light stability which includes Compound A’, titanium oxide and PEG and fumaric acid. Applicant alleges that none of the cited prior arts recognizes the problem addressed by Applicant. (Remarks, pages 4-5).

In response, the Examiner disagrees. It is first noted that the polyethene glycol as claimed functions a plasticizer and thus, has nothing to with improving the stability upon light irradiation of the solid preparation (see Specification, pages 129-130). As previously discussed, it is reiterated that per instant specification, the improved stability of the active ingredient during light irradiation was due to addition of titanium oxide and a chain organic acid (fumaric acid) to the solid preparation (Specification, page 6, lines 5-19; page 11, lines 1-5).
As previously discussed, it is reiterated that Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid in the core in an amount that lies inside the ranges of the claimed invention (Kawano: [1129]). Fukuta taught the generality of organic acids are known as free radical scavenger that is capable of suppressing decomposition of an ingredient (i.e., a drug having an amino group or imino group) in a pharmaceutical preparation by oxidation (Fukuta: column 3, lines 53-59; column 9, lines 15-22). Thus, the Fukuta provide the 
Thus, the Examiner maintains the position that the cited prior arts as discussed above in the 103 rejection, has already recognized the ability of organic acids as free radical scavengers that are capable of suppressing decomposition of a drug having an amino group or imino group, such as that of the claimed compound. Thus, it is reiterated that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 


Applicant argues by alleging that Kajino makes no suggestion for the claimed active ingredient without the need to pick and choose from the numerous compounds and combinations, and thus, there would be no reason to select and modify Kajino’s compound A’ formulation, much less by adding fumaric acid. As such, Applicant alleged that even if a skilled artisan were to make the substitution as proposed by the Examiner, 

In response, the Examiner disagrees. Contrary to Applicant’s allegation, there was no picking and choosing the claimed active ingredient from numerous compounds and combinations, as at least claim 13 from Kajino particularly teaches 1-[5-(2-fluoropheny1)-1-(pyridin-3- ylsulfonyl)-1H-pyrrol-3-yl]-N-methylmethanamine as one of the preferred active ingredients. Thus, it is maintained that it would have remain reasonably obvious to substitute 1-[5-(2-fluoropheny1)-1-(pyridin-3- ylsulfonyl)-1H-pyrrol-3-yl]-N-methylmethanamine as taught in Kajino as the active ingredient in the dosage from of Kawano for the reason(s) discussed in the standing 103 rejection (pages 5-6 of this office action). 
As to Applicant’s argument pertaining fumaric acid and improved light stability of compound A’ when titanium dioxide and PEG are combined with fumaric acid, as discussed above, it is reiterated that the polyethene glycol as claimed functions a plasticizer and thus, has nothing to with improving the stability upon light irradiation of the solid preparation (see Specification, pages 129-130). As previously discussed, it is reiterated that per instant specification, the improved stability of the active ingredient during light irradiation was due to addition of titanium oxide and a chain organic acid (fumaric acid) to the solid preparation (Specification, page 6, lines 5-19; page 11, lines 1-5;).
As previously discussed, it is reiterated that Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid 
As such, the Examiner maintains the position that the cited prior arts as discussed above in the 103 rejection, has already recognized the ability of organic acids as free radical scavengers that are capable of suppressing decomposition of a drug having an amino group or imino group, such as that of the claimed compound. It is reiterated that "[e]xpected beneficial results are evidence of obviousness of a claimed In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 

Applicant argues by alleging that the Examiner did not explain why a skilled artisan would select fumaric acid from the list of other acids, and use it in a manner and for a purpose not disclosed in Kawano. Applicant alleged that Kawano did not recognized a light stability problem with its compounds and did not exemplify any formulation with any acid much less with fumaric acid. (Remarks, page 5, last paragraph to page 6).

In response, the Examiner disagrees. The 103 rejection was over Kawano’s broad disclosure instead of the preferred embodiment or disclosed examples. Paragraphs [1127] and [1129] of Kawano teaches fumaric acid from a small handful of known organic acids that is known to be used as stabilizer or protective material for the core of the preparation. It is noted that [d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
It is noted that Fukuta establishes organic acids in generality are known as free radical scavenger that is capable of suppressing decomposition of an ingredient (i.e., a drug having an amino group or imino group) in a pharmaceutical preparation by oxidation (Fukuta: column 3, lines 53-59; column 9, lines 15-22). 
Thus, an ordinary artisan would looked to selecting fumaric acid from a small and finite list of known organic acids that are well-established in the prior art for their used prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
As discussed above, Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid in the core in an amount that lies inside the ranges of the claimed invention (Kawano: [1129]). Fukuta taught the generality of organic acids are known as free radical scavenger that is capable of suppressing decomposition of an ingredient (i.e., a drug having an amino group or imino group) in a pharmaceutical preparation by oxidation (Fukuta: column 3, lines 53-59; column 9, lines 15-22). Thus, the Fukuta provide the predictability and reasonable expectation that the organic acid present in the core of Kawano would be capable of suppressing decomposition of the drug having an amino group or imino group. 
	Thus, the Examiner maintains the position that obviousness analysis in the standing 103 rejection is indeed proper to render obvious Applicant’s claimed invention because [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Applicant has not persuasively shown by objective evidence that there would not have been reasonable expectation of success to arrive at Applicant’s claimed invention.
	As such, the Examiner asserts that the standing 103 rejection as set forth in this office action remain proper to render obvious Applicant’s claimed invention. MPEP §2141 III states: “[t]he proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination 

Applicant argues by alleging that while Fukuta suggests that an organic acid such as benzoic acid can be used as a free radical scavenger, Fukuta also reports numerous other types of free radical scavengers none of which include fumaric acid. (Remarks, page 6, 1st paragraph).

In response, the Examiner disagrees. As discussed above, it is reiterated Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid in the core in an amount that lies inside the ranges of the claimed invention (Kawano: [1129]). Fukuta taught the generality of organic acids are known as free radical scavenger that is capable of suppressing decomposition of an ingredient (i.e., a drug having an amino group or imino group) in a pharmaceutical preparation by oxidation (Fukuta: column 3, lines 53-59; column 9, lines 15-22). Thus, the Fukuta provide the predictability and reasonable expectation that the organic acid present in the core of Kawano would be capable of suppressing decomposition of the drug having an amino group or imino group. Furthermore, as discussed above, Kawano teaches amounts of organic acid such as fumaric acid (about 1% to 15% (w/w), preferably about 2% to about 8% (w/w) based on a core), which lies in the ranges of the claimed invention, and the courts have clearly stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that 
As such, it is reiterated that the cited prior arts as discussed above in the 103 rejection, has already recognized the ability of organic acids as free radical scavengers that are capable of suppressing decomposition of a drug having an amino group or imino group, such as that of the claimed compound. Thus, it is reiterated that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 
	As previously discussed, it is reiterated Applicant has not shown by objective evidence criticality of the claimed parameters in providing superior results that would not have been expected or appreciative in the prior art. Applicant is further noted that the Examiner’s obviousness analysis in the standing 103 rejection is proper because [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Applicant has not persuasively shown by objective evidence that there would not have been reasonable expectation of success based on routine optimization to arrive at Applicant’s claimed invention.
	As such, the Examiner asserts that the standing 103 rejection as set forth in this office action remain proper to render obvious Applicant’s claimed invention. MPEP 
	As a result, for at least the reasons discussed above and the preponderance of evidence of record, claims 2-3 and 12-15 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious and unpatentable over the combined teachings of Kawano, Kajino and Fukuta.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOAN T PHAN/Primary Examiner, Art Unit 1613